Order entered April 23, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-19-01547-CV

                         TARSHA JOHNSON, Appellant

                                          V.

                        JILLIAN TOWNSEND, Appellee

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-16-08617

                                      ORDER

      Appellant’s brief is currently due. By letter filed April 13, 2020, appellant

informs the Court that the parties have resolved their dispute and they will file “an

appropriate motion requesting disposition of this appeal by May 11.”

      We construe the letter as a motion for extension of time to file appellant’s

brief. We GRANT the motion and ORDER appellant’s brief, a motion to dismiss

the appeal, or a status report be filed no later than May 11, 2020.

                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE